DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Elected Invention Allowable, Rejoinder of Previously Withdrawn Claims
Claim 1 is allowable. Claims 10-11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP  § 821.04(a), the restriction requirement between species as set forth in the Office action mailed on  10/25/2019, is hereby withdrawn and claims 10-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.

Reasons for Allowance
Claims 1-3, 6, 7, 10, 11, 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, either singly or in combination, does not discloses or suggests the combination of limitations recited in independent claim 1. 

a   first semiconductor layer 102 (par [0031]) provided above a substrate 100 in a first direction (Z – fig. 1) perpendicular to the substrate, and extending in a second direction (Y) parallel to the substrate, the first semiconductor layer having one end and an other end in the second direction; 
a second semiconductor layer provided above the first semiconductor in the first direction and extending in the second direction; 
a third semiconductor layer provided above the second semiconductor layer in the first direction and extending in the second direction;
a first gate electrode 114 being provided on first side surfaces of the first semiconductor layer, the second semiconductor layer, and the third semiconductor layer, and extending in the first direction; 
a second gate electrode 114 being provided on second side surfaces of the first semiconductor layer, the second semiconductor layer, and the third semiconductor layer, separated from the first gate electrode in the second direction, and extending in the first direction; -2-Application No.: 16/102,958 Attorney Docket No.: 14302.0007-04000 
a first memory cell being provided at an intersection of the first gate electrode and the first semiconductor layer; and 
a second memory cell being provided at an intersection of the second gate electrode and the first semiconductor layer.
Kim does not disclose that the first semiconductor layer having the one end being a source, and the other end being a drain. Furthermore, since the first semiconductor layer, the second semiconductor layer, and the third semiconductor layer are used as bit line. Therefore, it would have been obvious to modify the teaching of Kim to make the invention as claimed.
As such, the claims are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANFI SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.